Citation Nr: 1626241	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for left ankle disability.

2. Entitlement to service connection for plantar fasciitis.

3. Entitlement to an increased disability rating for right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In a January 2011 rating decision, the RO denied service connection for left ankle disability and plantar fasciitis. The RO increased the disability rating for the Veteran's right wrist disability from 0 to 20 percent, effective April 9, 2010. In rating decisions issued in 2011 through 2015, the RO further adjusted the ratings for the right wrist disability.

In April 2016, the Veteran wrote that he was withdrawing his pending appeal for increased disability ratings for right wrist disability.

In April 2016, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issues of service connection for left ankle disability and plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw his appeal for an increased disability rating for right wrist disability.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal for increased disability ratings for right wrist disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). In April 2016, the Veteran wrote that he wished to withdraw his appeal for increased disability ratings for right wrist disability. Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal of that issue is withdrawn. Accordingly, the Board does not have jurisdiction the appeal as to that issue, and the appeal as to that issue is dismissed.


ORDER

The appeal for increased disability ratings for right wrist disability is dismissed.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the issues of service connection for left ankle disability and plantar fasciitis. The Veteran contends that a left ankle sprain during service produced ongoing problems, and that current left ankle problems are a continuation of, or are otherwise related to, the injury in service. He contends that he has plantar fasciitis that is secondary to, that is, caused or aggravated by, his left ankle disability.

The Veteran's service medical records show treatment for a left ankle sprain in 1979. Recent medical records show left ankle surgery in 2009 to address a giant cell tumor, and show current plantar fasciitis. In recent years the Veteran has reported having a long history of intermittent left ankle problems. A VA physician who examined him in September 2010 expressed the opinion that it is less likely than not that the tumor addressed in 2009 is related to the ankle sprain reflected in the service medical records. The examiner did not explain the rationale for his opinion. In the April 2016 Board hearing, the Veteran stated that his left ankle sprain in service did not fully resolve, but rather produced intermittent pain and problems through the present. He indicated that he received post-service VA treatment for left ankle problems from as early as 1984. He related that he has received treatment at the John Cochran Division of the VA Medical Center (VAMC) in St. Louis, Missouri.

The claims file contains records of VA treatment of the Veteran, but does not contain records of any treatment in the years soon after his service. On remand, the RO should obtain records of VA treatment of the Veteran from his 1982 separation from service forward. Then, the Veteran should have a new VA examination, with file review, opinions regarding the likely etiology of his left ankle disability and plantar fasciitis, and explanations of those opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of all outpatient and inpatient treatment of the Veteran from March 1, 1982, forward, at the John Cochran Division of the VAMC in St. Louis, Missouri. Associate with his claims file all records obtained, and documentation as to the dates for which records are available.


2. Thereafter, schedule the Veteran for a VA examination to address the likely etiologies of his current left ankle disability and plantar fasciitis. Provide his updated claims file to the examiner, and ask the examiner to confirm having reviewed the file. Ask the examiner to provide opinions addressing the following questions:

A. Is it at least as likely as not that his current left ankle disability continued from or is otherwise causally related to left ankle injury during service? 

B. Is it at least as likely as not that current plantar fasciitis is proximately due to, the result of, or aggravated by his left ankle disability?

Ask the reviewer to fully explain the reasons behind the opinions reached.

3. Thereafter, review the remanded claim. If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


